Name: 95/362/EC: Council Decision of 7 September 1995 appointing four members and four alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  parliament;  executive power and public service;  EU institutions and European civil service
 Date Published: 1995-09-12

 Avis juridique important|31995D036295/362/EC: Council Decision of 7 September 1995 appointing four members and four alternate members of the Committee of the Regions Official Journal L 216 , 12/09/1995 P. 0006 - 0006COUNCIL DECISION of 7 September 1995 appointing four members and four alternate members of the Committee of the Regions (95/362/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas four members' seats have become vacant on the Committee of the Regions following the resignations of Ms F. Ghilardotti, Mr J. I. PÃ ©rez SÃ ¡enz, Mr J. Leguina HerrÃ ¡n and Ms A. MartÃ ­nez GarcÃ ­a; Whereas four alternate members' seats have become vacant on the Committee following the resignation of Mr E. Ferrero, Mr A. Ramos Cuenca, Ms E. Borondo Mora and Mr C. Huidobro Diez, which were notified to the Council on 7 September 1994 and 10, 12 and 14 July 1995; Having regard to the proposals from the Italian and Spanish Governments, HAS DECIDED AS FOLLOWS: Sole Article 1. Mr R. Formigoni is hereby appointed a member of the Committee of the Regions in place of Ms F. Ghilardotti for the remainder of the latter's term of office, which runs until 25 January 1998. 2. Mr P. Sanz is hereby appointed a member of the Committee of the Regions in place of Mr J. I. PÃ ©rez SÃ ¡enz for the remainder of the latter's term of office, which runs until 25 January 1998. 3. Mr A. Ruiz-GallardÃ ³n is hereby appointed a member of the Committee of the Regions in place of Mr J. Leguina HerrÃ ¡n for the remainder of the latter's term of office, which runs until 25 January 1998. 4. Mr R. L. ValcÃ ¡rcel is hereby appointed a member of the Committee of the Regions in place of Ms A. MartÃ ­nez GarcÃ ­a for the remainder of the latter's term of office, which runs until 25 January 1998. 5. Mr G. Mori is hereby appointed an alternate member of the Committee of the Regions in place of Mr E. Ferrero for the remainder of the latter's term of office, which runs until 25 January 1998. 6. Mr J. Pedroche is hereby appointed an alternate member of the Committee of the Regions in place of Mr A. Ramos Cuenca for the remainder of the latter's term of office, which runs until 25 January 1998. 7. Mr P. Soto GarcÃ ­a is hereby appointed an alternate member of the Committee of the Regions in place of Ms E. Borondo Mora for the remainder of the latter's term of office, which runs until 25 January 1998. 8. Mr I. LÃ ³pez Andueza is hereby appointed an alternate member of the Committee of the Regions in place of Mr C. Huidobro Diez for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 7 September 1995. For the Council The President J. SOLANA